Citation Nr: 0415206	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pituitary gland 
disorder including diabetes insipidus claimed as due to 
herbicide agents used in Vietnam.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  He served in Vietnam from March 3, 1971 to July 30, 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran disagreed and this 
appeal ensued.  

In this decision, the Board denies the claim of entitlement 
to service connection for a pituitary gland disorder 
including diabetes insipidus claimed as due to herbicide 
agents used in Vietnam.  The Board herein remands the claim 
of entitlement to service connection for PTSD to the RO via 
the Appeals Management Center in Washington, D.C., for 
further evidentiary development and adjudication.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The VA does not recognize the veteran's pituitary gland 
disorder including diabetes insipidus as causally related to 
exposure to herbicide agents used in Vietnam.

3.  The veteran's pituitary gland disorder including diabetes 
insipidus is not of service origin and is not related to 
inservice exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's pituitary gland disorder including diabetes 
insipidus was not due to Agent Orange exposure and was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The veteran asserts on appeal that service connection is 
warranted for pituitary gland disorder including diabetes 
insipidus as the claimed disorder was incurred as the result 
of his exposure to Agent Orange while in the Republic of 
Vietnam.  

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
and enhanced VA's notification and assistance obligations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) 
(implementing regulations).  A VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

Prior to the March 2001 rating decision that denied service 
connection for a pituitary tumor, the RO sent the veteran a 
December 2000 letter informing him of the elements of a 
service-connection claim, the types of evidence needed to 
substantiate the claim, and actions VA had taken to help him 
substantiate the claim.  The also sent the veteran a letter 
in December 2003 informing him of the VCAA and providing him 
with notice of the information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  The RO also sent the veteran a statement of the case 
in June 2001 and supplemental statements of the case in 
February 2003 December 2003 listing the evidence considered, 
the legal criteria applicable, and the analysis supporting 
the action taken.  

Even if the December 2000 letter, provided to the veteran 
prior to the initial rating decision in March 2001, were not 
in compliance with the holding in Pelegrini, the Board may 
still adjudicate the claim where to do so would constitute no 
prejudice to him.  Here, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The December 2003 letter, the statement of the case in June 
2001, and the supplemental statement of the case in February 
2003, all sent to the veteran after the March 2001 rating 
decision, provided him with appropriate notice of the 
information and evidence he and VA was expected to obtain and 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The Board 
finds that the December 2003 letter, the statement of the 
case in June 2001, and the supplemental statement of the case 
in February 2003, notified the veteran of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not prejudice the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO has obtained all of the veteran's medical records in 
connection with the veteran's claim of which it was notified.  
It has also asked him to submit any evidence in his 
possession that pertains to the claim.  The RO has contacted 
all of the medical agencies listed by the veteran.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Factual Background

Service medical records do not reflect complaints of, 
treatment or diagnoses regarding a pituitary tumor.  The 
report of the May 1972 examination conducted prior to 
separation from service indicates that the veteran's 
endocrine system was considered clinically normal.  The 
service administrative records show that the veteran served 
in Vietnam.  

In February 1992, the RO received a May 1991 letter addressed 
to the veteran from the VA Veterans Health Service and 
Research Administration.  The letter was in response to the 
veteran's inquiry regarding diabetes insipidus.  The letter 
explained that diabetes insipidus was due to insufficient 
antidiuretic hormone (ADH) secretion by the pituitary gland.  
It could be caused by a number of factors including brain 
injury, surgery, tumors, familial disorders, abnormal cells, 
inflammation, infections, and vascular lesions.  It was also 
noted that the VA did not recognize a relationship between 
service in Vietnam and increased incidence of diabetes 
insipidus.  The veteran was advised to seek assistance at a 
VA facility if he thought that his diabetes insipidus was 
related to Agent Orange.

VA outpatient records dated between December 2000 and June 
2001 relate that the veteran was receiving treatment for 
various disabilities.  The diagnoses included hypopituitarism 
(diabetes insipidus).  

The veteran reported his medical history at a personal 
hearing held in October 2001.  He indicated that he was first 
diagnosed with panhypopituitarism 15 years previously.  He 
reported that his private physician has not ruled out 
anything as a cause for endocrine system disorder.  He also 
described his current symptoms and treatment.  

In October 2001, the veteran submitted an August 1992 letter 
from the Armed Forces Institute of Pathology to the veteran 
concerning the incidence of diabetes insipidus in U.S. troops 
that served in Vietnam.  It was noted that the institute 
conducted a study where over one thousand Vietnam veterans 
were tested.  The study revealed no incidences of diabetes 
insipidus.  

In October 2001, the veteran submitted a September 2001 
statement from his private physician, which relates that the 
veteran had been a patient for 10 to 15 years.  The veteran 
had a 15-year history of panhypopituitarism, which was 
thought to be a result of sarcoidosis.  The physician 
commented that the veteran was currently was doing well on 
replacement therapy.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a disorder of the endocrine system is manifest to a 
compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the veteran 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma, diabetes mellitus.  With regard to the skin 
diseases, PCT, and acute and subacute peripheral neuropathy, 
the regulations specify that the disorder must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  According to 
38 C.F.R. § 3.307(a)(6), the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

The veteran served in the Republic of Vietnam during the 
Vietnam era.  However, neither panhypopituitarism nor 
diabetes insipidus is on the list of the presumptive diseases 
as set forth above.  Accordingly, the Board concludes that 
the claim for service connection based on a presumptive basis 
due exposure to Agent Orange is not warranted.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

The service medical records reflect no complaint or finding 
diagnostic of panhypopituitarism or diabetes insipidus.  The 
first evidence of a pituitary disorder was many years after 
service.  The Board notes that the record does not contain 
any medical opinion, which relates the pituitary disorder to 
the veteran's military service.  In fact, the veteran's 
private physician relates his disorder to sarcoidosis.  The 
only opinion of record that relates the current pituitary 
disorder to service is that of the veteran.  As a layperson, 
however, he does not have the medical expertise to conclude 
that there is an etiological relationship between his 
disorders and military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that a pituitary disorder is 
of service origin, was manifested within a year after 
service, or is related to service.  


ORDER

Entitlement to service connection for a pituitary disorder as 
due to Agent Orange exposure is denied.  


REMAND

In January 2001, the veteran provided a description of his 
stressors; however, it appears that his descriptions lacked 
precise details.  The Board finds that it will be necessary 
for the RO to address the matter of whether there is 
sufficient corroboration of the veteran's stressors, 
especially, in light of the fact that the record contains 
diagnoses of PTSD and the veteran's military service 
personnel records show that he served in Vietnam.  The RO 
should attempt to verify the veteran's reported stressors 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) or other sources.  

The outpatient records from the Biloxi, Mississippi, VA 
Medical Center contain what appears to be working diagnoses 
of PTSD.  The basis of the VA diagnosis of PTSD is not clear 
and the clinical reports do not make it clear as to what 
stressor(s) the examiner may have related to service.  The 
examiner, Dr. Randal Caffarel, should provide a report 
regarding the basis of the PTSD diagnosis.  

At his October 2001 personal hearing the veteran reported 
that his private physician, Dr. D. Bidder, as well as, Dr. 
Thomas Johnson of the Vet Center have diagnosed PTSD.  These 
records should be obtained.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for his PTSD, which have not been 
previously submitted.  The RO should then 
ask the doctors and hospitals listed by 
the veteran for the records identified by 
the veteran.  In particular, the RO 
should develop records from the veteran's 
private physician, Dr. D. Bidder, and Dr. 
T. Johnson of the Vet Center.  

3.  The RO should contact the veteran and 
inform him that the information that he 
has provided is insufficient to permit 
meaningful research of his alleged 
stressors.  The RO should ask the veteran 
should submit a statement containing the 
necessary detail regarding the stressors 
to which he was exposed during service, 
including specific details such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
may also submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  After obtaining any response from the 
veteran, the RO should review the claims 
file, prepare a summary of the claims 
stressor(s), and determine whether the 
record shows the veteran to have engaged 
in combat with the enemy.  If the record 
does not show the veteran engaged in 
combat with the enemy, then the RO should 
send the prepared summary and all 
supporting documentation to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to attempt to 
document the reported stressors.  A unit 
history should be requested as part of 
the stressor development.  Information 
obtained should be associated with the 
claims folder.  

5.  The RO should contact Dr. Randal 
Caffarel at the Biloxi, Mississippi, VA 
Medical Center.  The examiner must 
provide a report specifying the credible 
"stressors" forming the basis for the 
diagnosis and the evidence relied upon 
to establish the existence of the 
stressor(s). 

6.  If, and only if the USASCRUR or other 
credible evidence of record verifies a 
claimed stressor, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The RO must provide for the 
examiner(s) a summary of the verified 
stressor or stressors, and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner(s) should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiner(s) must comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s).

7.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
with consideration of all the evidence 
added to the record since the last 
supplemental statement of the case.  If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claim since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




